Citation Nr: 1223408	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-34 074	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected left knee localized nodular synovitis.

2.  Entitlement to service connection for a low back disorder, claimed as secondary to service-connected left knee localized nodular synovitis.

3.  Entitlement to a rating in excess of 10 percent for left knee localized nodular synovitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from July 1985 to March 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this regard, the Board finds that a remand is needed in order to obtain outstanding medical records and afford the Veteran a new VA examination.

The Veteran contends that he developed disorders of the right knee and low back due to favoring his service-connected left knee localized nodular synovitis.  Specifically, he alleges that, by favoring his left knee, he has put more pressure on his right knee and, in turn, his low back, resulting in pain and disability.  He also states that he has injured his back as a result of a fall caused by his left knee disability.  As such, the Veteran claims that service connection is warranted for such resultant problems.  He further contends that his service-connected left knee disability is more severe than as reflected by the current 10 percent rating and, as such, an increased rating is warranted.

The Veteran was afforded a VA examination in July 2006.  He complained of soreness in the right knee and pain in the low back.  Examination of the right knee revealed pain on the medial side but, no effusion, stable ligaments, and relatively normal range of motion.  Examination of the lumbosacral spine revealed slightly reduced range of motion with pain at the ends of forward flexion and extension.  The examiner reported that x-rays of the knee and lumbosacral spine were normal.  He provided diagnoses of a normal right knee and normal low back.  The examiner noted that there is no objective evidence of any pathology involving the right knee or low back except subjective complaints.  Without evidence of current disability, the examiner did not provide an etiology of either disorder.

With respect to the right knee, VA medical records dated since the examination indicate that the Veteran may have a current disability.  Specifically, an August 2007 treatment note reflects that x-rays of the knees showed bilateral degenerative changes.  A June 2008 note cites to x-rays of the knees showing bilateral knee degenerative joint disease.  An August 2008 note reflects that the Veteran has received cortisone injections in the right knee.  Thus, the record indicates that the Veteran may have a disability of the right knee.  As such, he should be afforded a VA examination to obtain an opinion on whether any current right knee disorder was caused or aggravated by his service-connected left knee disability.

With respect to the low back, the record reflects that there are outstanding records that may be pertinent to the appeal.  On his April 2006 claim for VA benefits, the Veteran stated that he is being treated at the Detroit. Michigan, VA Medical Center (VAMC).  In a July 2006 statement, his representative advised that he also has been treated at the Grand Rapids, Michigan, VA Outpatient Center (OPC).  Records from the Detroit VAMC have been associated with the claims file.  In the May 2007 rating decision, the RO stated that a search of the Saginaw, Michigan, VAMC treatment notes failed to show evidence of treatment at the Grand Rapids OPC.  However, the Grand Rapids OPC is part of the Battle Creek, Michigan, VAMC.  Thus, a proper search for the Grand Rapids OPC records may not have been performed and the agency of original jurisdiction (AOJ) should attempt another search.  Furthermore, although the July 2006 VA examiner provided a diagnosis of a normal low back, as the record indicates persistent or recurrent symptoms of disability, the AOJ should also afford the Veteran a VA examination to obtain an opinion on whether any current low back disorder was caused or aggravated by his service-connected left knee disability.

With respect to the service-connected left knee disability, the Veteran underwent a VA examination in July 2006.  On his VA Form 9, he indicated that the report of that examination is inadequate as the examiner made him work through the pain to find his range of motion and the pain started before the end of motion, contrary to the examiner's statement that there was pain only at the end of motion.  Moreover, the findings of that examination are now six years old and may not show the current level of disability.  In this regard, a September 2007 VA treatment note indicates a reduction in his range of motion.  The Board notes that his left knee was evaluated during a March 2007 VA examination for his left shoulder.  Although that examiner noted the range of motion of the left knee, the examiner did not comment on the presence, and effect, of any pain, and that examination report is still over five years old.  Moreover, the most recent medical evidence of record dates to August 2008, almost four years ago.  Thus, the AOJ should afford the Veteran a VA examination to determine the current severity of his left knee disability.  

Lastly, as noted above, the Veteran receives treatment from the Detroit VAMC, including the Pontiac, Michigan, OPC, and the record contains treatment notes dated only through August 2008.  Thus, the AOJ should obtain any outstanding treatment notes since that time.  In this regard, the AOJ should ask the Veteran to identify all healthcare providers who have treated him for his right knee and low back since service as well those who have treated him for his service-connected left knee since March 2005, a year prior to the date of his claim for increase.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all healthcare providers who have treated him for his right knee and low back since service as well those who have treated him for his service-connected left knee since March 2005.  Then attempt to obtain any records adequately identified, to include all records of treatment from the Detroit VAMC, including the Pontiac OPC, dated from August 2008 to the present, as well as all records of treatment from the Grand Rapids OPC from the Battle Creek VAMC dated since the Veteran's discharge in March 1986.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right knee and his low back disorders found to be present and the severity of his service-connected left knee disability.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current right knee disorder was caused or aggravated beyond natural progression by the Veteran's service-connected left knee localized nodular synovitis.  In rendering this opinion, the examiner should consider the Veteran's report of favoring the service-connected left knee, thereby putting more pressure on the right knee.

The examiner should provide an opinion on whether it is at least as likely as not that any current low back disorder was caused or aggravated beyond natural progression by the Veteran's service-connected left knee localized nodular synovitis.  In rendering this opinion, the examiner should consider the Veteran's report of favoring the service-connected left knee, thereby putting more pressure on the right knee, and resulting in low back problems, and his contention that he injured his back as a result of a fall caused by his left knee disability.

Specific to the left knee localized nodular synovitis, the examiner should describe all symptomatology and the severity of such.  The examiner should also identify the presence of any pain on range of motion testing, to include at what degree pain begins on basic range of motion testing and at what degree pain begins after repetitive testing.  

Rationale for all requested opinions shall be provided.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

